Citation Nr: 0015179	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for multiple skin 
cancers, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for sarcoma of the 
right groin, to include as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Neither sarcoma of the right groin nor skin cancer was 
present during service or manifested until many years 
thereafter.  

3.  Neither sarcoma of the right groin nor skin cancer is 
etiologically related to the veteran's active military 
service, to include any exposure to ionizing radiation during 
service.


CONCLUSION OF LAW

Neither sarcoma of the right groin nor skin cancer was 
incurred in or aggravated by the veteran's active military 
service; nor may it be presumed that either was incurred in 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection is warranted 
for the disabilities at issue because they were caused by his 
exposure to radiation while serving aboard the USS DALY while 
stationed in Nagasaki, Japan in September 1945.  He contends 
that he did not have any post-service exposure to radiation 
and does not have a family history of cancer.  He maintains 
that when he delivered mail after service, he always wore a 
hat and wore a sunscreen with at least a 15 sun protection 
factor.  

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  In reaching this threshold determination, the Board 
notes that there is post-service medical evidence of sarcoma 
of the right groin and multiple skin cancers, evidence that 
the veteran was exposed to radiation in Japan during World 
War II, and medical evidence suggesting a link between the 
veteran's claimed disabilities and such radiation exposure.  
After reviewing the record, including development 
accomplished by the RO, the Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
and that the duty to assist the veteran has been met. 38 
U.S.C.A. § 5107(a).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence of a malignant tumor may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

The available service medical records are negative for any 
evidence of skin cancer or sarcoma.  There is no post-service 
medical evidence of record suggesting the presence of skin 
cancer or sarcoma in service or until many years.  The 
medical evidence shows that skin cancer was initially found 
in 1961 and that sarcoma of the right groin was initially 
found in 1996.  There is no indication in the medical 
evidence that either of the veteran's claimed disabilities is 
etiologically related to any incident of service other than 
the veteran's exposure to ionizing radiation during service.

In December 1996, Barbara J. Bowers, M.D., the veteran's 
oncologist, indicated that the veteran had spindle cell 
sarcoma of the right groin and that this was a cancer which 
was more predominant in children.  It was Dr. Bowers' opinion 
that the veteran's exposure to radiation at Nagasaki had 
caused the subsequent development of several skin cancers.   

In May 1997, a statement was received from C.A.P.  He related 
that he had served with the veteran aboard the USS DALY 
during World War II and that the DALY entered the harbor at 
Nagasaki on September 14, 1945.  He related that on several 
occasions, the members of the crew went ashore and were given 
tours of the bomb damaged areas.  He stated that some of the 
crew handled material on the ground, and that the water they 
used for drinking, bathing and cooking was distilled from the 
sea in the harbor.  It was reported that the veteran was the 
ship's mailman and that he made trips to the beach and other 
various locations to pick up the mail.  He believed that he 
and his shipmates had been exposed to atomic radiation during 
that time.  Finally, it was reported that the veteran was 
fair skinned.  

In November 1997, Dr. Bowers reported that the veteran had a 
sarcoma of the right inguinal area and that he had developed 
multiple skin cancers over time.  She noted that the veteran 
had been exposed to radiation in World War II, and that a 
number of studies had shown that sarcomas could be induced by 
radiation.  Dr. Bowers expounded that the vast majority of 
patients with sarcomas had received radiation for medical 
reasons.  In addition, she related that reports had been 
issued regarding the Chernobyl accident and the development 
of sarcomas and other malignancies.  Thus, it was the opinion 
of Dr. Bowers that the veteran's exposure to radiation could 
have been a substantial contributing factor to the sarcoma 
involving his groin.   

A November 1997 statement from John Ingalls, M.D., indicates 
that it was uncertain whether a particular cause of the 
veteran's sarcoma could be identified.

In correspondence from the Defense Special Weapons Agency 
(DSWA), dated in November 1997, it was reported that naval 
records confirmed that the veteran was a member of the 
American occupation forces in Japan following World War II 
while serving aboard the USS DALY (DD 519) between September 
14 and November 12, 1945.  It was determined that the maximum 
possible radiation dose by external radiation, inhalation, 
and ingestion received by any individual serviceman who 
served at either Hiroshima or Nagasaki for the full duration 
of the American occupation (September 1945 to June 1946 for 
Nagasaki) was less than one rem.  The report notes that this 
did not mean that any individual approached the level of one 
rem.  In fact, it was probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and that 
the highest dose received by anyone was a few tens of 
millirem.  

In a March 1998 memorandum from the VA Chief Public Health 
and Environmental Hazards Officer (CPH), it was reported that 
radiation was reported to play only a small role in the 
development of soft tissue sarcomas with only about 5 percent 
of sarcomas occurring at sites previously treated with 
radiation therapy.  Skin cancer was attributed to high dose 
ionizing radiation (several hundred rads); excess numbers 
were reported in areas that received 9-12 rads.  She noted 
that this data was from Health Effects of Exposure to Low 
Levels of Ionizing Radiation, BEIR V, 1990, pages 325-327.  
It was her opinion that in light of the veteran's relatively 
low exposure dose, it was unlikely that his multiple squamous 
and basal cell skin cancers or his spindle cell sarcoma could 
be attributed to exposure to ionizing radiation in service.  
In correspondence dated the same month, the Director of the 
VA Compensation and Pension Service, as a result of the CHP's 
opinion and following a review of the record in its entirety, 
expressed her opinion that there was no reasonable 
possibility that the veteran's disability was the result of 
his inservice exposure to ionizing radiation.  

In reports, dated in June 1998, submitted by Barbara J. 
Bowers, M.D., it was indicated that the veteran had multiple 
skin cancers as a result of exposure to ionizing radiation 
during service.  In support of her conclusion, Dr. Bowers 
also referred to the publication cited by the CPH in reaching 
her conclusion, Health Effects of Exposure to Low Levels of 
Ionizing Radiation (wherein it was indicated that the risks 
of basal and squamous cell carcinomas of the skin have been 
observed to be increased by occupational and therapeutic 
radiation exposure) and A-Bomb Radiation Effects Digest 
(discussing the effects of the skin by exposure to ionizing 
radiation).  

The Board notes that neither skin cancer nor sarcoma of the 
groin is a disease subject to presumptive service connection 
on a radiation basis.  See 38 C.F.R. § 3.309(d) (1999).  Both 
are diseases recognized to be potentially radiogenic under 
38 C.F.R. § 3.311.  This section provides for specific 
development of the record to be accomplished in a case such 
as this where the veteran is seeking service connection for a 
potentially radiogenic disease.  The record reflects that the 
development required under this section has been completed.  
This section does not provide a presumption of service 
connection.

The record reflects that Dr. Ingalls provided a November 1997 
statement in which he provided no opinion concerning the 
etiology of either of the veteran's claimed disabilities.  
The medical evidence addressing the contention that the 
claimed disabilities are due to the veteran's exposure to 
ionizing radiation in service are limited to the memorandum 
by the CHP and the statements of Dr. Bowers. 

In her December 1996 statement, Dr. Bowers stated that the 
veteran's skin cancers were obviously related to his exposure 
to ionizing radiation in Nagasaki, but she provided no 
support for this conclusion.  

In her November 1997 statement, she indicated that a number 
of studies have shown that sarcomas can be induced by 
radiation, although she did not identify particular studies.  
Moreover, although she expressed her opinion that radiation 
exposure could have been a substantial contributing factor in 
the veteran's development of sarcoma, she did not assess the 
likelihood of this possible causal relationship.

In June 1998, she expressed an affirmative opinion that the 
veteran's skin cancers were due to service radiation 
exposure, noted that the risk of basal and squamous cell 
carcinomas is increased in people exposed to low level 
radiation and generally referred to the publication Health 
Effects of Exposure to Low Levels of Ionizing Radiation to 
support her conclusion.  As noted by the CPH this publication 
supports the conclusion that it is unlikely that radiation 
exposure at the level received by the veteran caused either 
of his claimed disabilities.  

In none of her statements did Dr. Bowers indicate an 
awareness of the evidence indicating that the veteran's 
maximum radiation dose during service was less than 1 rem.  
The Board notes that there is no competent evidence of record 
suggesting that the veteran's service radiation exposure was 
greater than this.  

In light of these circumstances, the Board has found the 
statements of Dr. Bowers in support of the veteran's claims 
to be of limited probative value.  On the other hand, the 
opinion of the CPH was rendered after a review of the claims 
folder, reflects consideration of the veteran's service 
radiation exposure of less than one rem and is properly 
supported.  Therefore, the Board has found the opinion of the 
CPH to be of greater probative value.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims.  


ORDER

Service connection for multiple skin cancers, to include as 
due to exposure to ionizing radiation, is denied.  

Service connection for sarcoma of the right groin, to include 
as due to exposure to ionizing radiation, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

